SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April 2014 PACIFIC THERAPEUTICS LTD. (Translation of registrant’s name into English) 409 Granville Street, Suite #1500 Vancouver, BC, V6C-1T2 Canada Tel: 604-738-1049 Fax: 604-738-1094 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 SUBMITTED HEREWITH Exhibits News Release dated April 24, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: April 24, 2014 PACIFIC THERAPEUTICS LTD By: /s/ Douglas H. Unwin Name: Douglas H. Unwin Title: CEO 2
